DETAILED ACTION
1.          Claims 1-15 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.         Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
4.          The information disclosure statement (IDS) submitted on 9/24/2020 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
6.          Claims 1-15 are allowed.
7.          The following is an examiner’s statement of reasons for allowance: a completed search of the available patent literature and non-patent literature has been conducted by the Examiner and none of the cited references either suggest or disclose, individually or in combination, a method comprising at least the steps of determining an acknowledgment/negative acknowledgment (ACK/NACK) for at least one HARQ burst allocated to a STA among the plurality of HARQ bursts, and wherein the STA transmits a specific sequence in a specific tone set related to the at least one HARQ burst, wherein when the result of the ACK/NACK determination is the ACK, the STA transmits the specific sequence only in a first subset of tones of the specific tone set, and when the result of the ACK/NACK determination is the NACK, the STA transmits the specific sequence only in a second subset of tones of the specific tone set.

Considered of particular relevance is US PGPub 2015/0049708 A1 to Damnjanovic et al. discloses,
[0008] In other examples, the method may comprise receiving a separate HARQ feedback message for each of the one or more data subframes. Receiving a HARQ feedback over the unlicensed spectrum for the one or more data subframes may comprise receiving HARQ feedback for a subset of the one or more data subframes during the data frame, and receiving HARQ feedback for a remaining subset of the one or more data subframes during a next subframe. In yet another example, receiving HARQ feedback over the unlicensed spectrum from the UE may comprise receiving HARQ feedback for each of the one or more data subframes during each one or more corresponding uplink subframes. Each corresponding uplink subframe may occur during the data frame or during a next data frame. The method may further include performing clear channel assessment (CCA) to determine availability of the unlicensed spectrum, and accessing the unlicensed spectrum during the data frame when a determination is made that the unlicensed spectrum is available. In some examples, the method may comprise transmitting a request to send (RTS) signal to request and reserve channel access over an unlicensed spectrum. In such instance, a clear to send (CTS) signal may be received when the unlicensed spectrum is available for transmission. Additionally or alternatively, the method may comprise transmitting a CTS signal when the unlicensed spectrum is available.

And further discloses,
[0154] At block 1410 and/or 1415, HARQ feedback for the plurality of data subframes may be received over the unlicensed spectrum, from the UE, when the sequence number corresponding to the data frame is received by the UE in a specified order (e.g., numerical order). At block 1410, and during the data frame, HARQ feedback may be received for a subset of the plurality of data subframes (e.g., for one or more of the data subframes). At block 1415, and during a next data frame, HARQ feedback may be received for a remaining subset of the plurality of data subframes (e.g., for a remaining one or more of the data subframes). An example transmission of HARQ feedback 445, 446, 447, 448 is described with reference to FIG. 4.

However, Damnjanovic does not expressly disclose determining an acknowledgment/negative acknowledgment (ACK/NACK) for at least one HARQ burst allocated to a STA among the plurality of HARQ bursts, and wherein the STA transmits a specific sequence in a specific tone set related to the at least one HARQ burst, wherein when the result of the ACK/NACK determination is the ACK, the STA transmits the specific sequence only in a first subset of tones of the specific tone set, and when the result of the ACK/NACK determination is the NACK, the STA transmits the specific sequence only in a second subset of tones of the specific tone set.

As noted in the IDS received in the Office on 9/24/2020, the international search report dated 4/04/2019 cites US PGPub 2017/0055281 A1 to Islam et al. which discloses,
[0055] In some cases, a UE 115 may send multiple tone pairs for each ACK/NACK; that is, the UE 115 may use n number of tone pairs in a resource block duration to convey an ACK/NACK. In some examples, the spacing between the tone pairs may depend on the delay spread of the channel on which the tone pairs are sent. That is, the UE 115 may use more tone pairs when the delay spread is high to increase the likelihood that one of the tone pairs is successfully received at a base station 105. In some instances the location of the tone pairs are based on the UE identifier (ID) or cell ID. For instance, certain tone pairs may correspond to (or be reserved for) a particular UE. Thus, a base station 105 may know which UE an ACK/NACK corresponds to by evaluating the location of the ACK/NACK tone pair. In some examples, the location of the tone pairs may be based at least in part on the link budget of the system. The frequency with which the tone pairs are transmitted may depend on the latency requirements of the wireless communications system 100. For example, the frequency of the ACK/NACKs may increase when the latency requirements of wireless communications system 100 are strict and decrease when the latency requirements are flexible. Although described in terms of ACK/NACK transmissions, a UE 115 may insert other types of control information (e.g., scheduling grant requests and CQI reports) into the same uplink resource block, which may reduce uplink control overhead.

[0056] As described above, a UE 115 may indicate an ACK/NACK by placing energy in one tone of a tone pair used to convey the ACK/NACK. Each tone of a tone pair may be given an index (e.g., the first tone of the tone pair may be given a first index and the second tone of the tone pair may be given a second index). The energy of a tone may be denoted x.sub.i,j, where i is the time slot (e.g., of a resource block) and j is the subcarrier index. For an ACK transmission, x.sub.i,j may be equal to 1 when j=1 and x.sub.i,j may be null when j=2. For a NACK transmission, x.sub.i,j may be null when j=1 and x.sub.i,j may be equal to 1 when j=2. In order to detect an ACK/NACK, a base station 105 may compare the energy in the first tone to the energy in the second tone. For example, the base station 105 may sum the power in the first tone index and compare it to the sum of the power in the second tone index. The power in a tone index may be denoted y.sub.ij, where i is the time slot index (e.g., of a resource block) and j is the subcarrier index. A base station 105 may detect an ACK by determining that sum of y.sub.i1.sup.2 is greater than or equal to the sum of y.sub.i2.sup.2+γ.sup.2, where γ is a scaling factor. A base station 105 may detect a NACK by determining that sum of y.sub.i1.sup.2 is less than or equal to the sum of y.sub.i2.sup.2+γ.sup.2. The scaling factor γ may be used to emphasize ACKs over NACKs (or vice versa) based on the importance of ACK detection. Thus, a base station 105 may determine that an ACK is indicated if the energy in the first tone is greater than the energy in the second tone. Conversely, the base station 105 may determine that a NACK is indicated if the energy in the first tone is less than the energy in the second tone.

However, Islam does not expressly disclose determining an acknowledgment/negative acknowledgment (ACK/NACK) for at least one HARQ burst allocated to a STA among the plurality of HARQ bursts, and wherein the STA transmits a specific sequence in a specific tone set related to the at least one HARQ burst, wherein when the result of the ACK/NACK determination is the ACK, the STA transmits the specific sequence only in a first subset of tones of the specific tone set, and when the result of the ACK/NACK determination is the NACK, the STA transmits the specific sequence only in a second subset of tones of the specific tone set.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2008/0101285 A1 to Venkatachalam et al. at [0009], [0026], [0031], [0038], [0047], [0051-0053];
US PGPub 2009/0323577 A1 to Agrawal et al. at [0009], [0033-0034], [0052], [0060], [0064], [0082];

US PGPub 2018/0160400 A1 to Liu et al. at [0044-0047], [0062-0068]; and
US PGPub 2018/0054282 A1 to Wang et al. at Abstract and [0063].

9.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        January 19, 2022